Order filed August 18, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00879-CR
                                 ____________

                            JOSE FLORES, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No. 7
                           Harris County, Texas
                       Trial Court Cause No. 2012199


                                      ORDER
       Appellant is represented by retained counsel, Audley H. Heath. No reporter’s
record has been filed in this case. Vanessa Owens, the assigned court reporter,
informed this court that appellant had not made arrangements for payment for the
reporter’s record. On July 21, 2016, the clerk of this court notified appellant that we
would consider and decide those issues that do not require a reporter’s record unless
appellant, within 15 days of notice, provided this court with proof of payment for
the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we issue the following order:
       We ORDER appellant’s retained counsel, Audley H. Heath, to file a brief in
this appeal on or before September 19, 2016. If Audley H. Heath does not timely file
the brief as ordered, we will issue an order requiring the trial court to hold a hearing
to determine why the brief has not been filed.



                                   PER CURIAM